                                 Case 1:21-mj-00013-GMH Document 15 Filed 01/28/21 Page 1 of 1

    \(   ) -+-<ti   tRJ\   rar L 9   r \|letntrce   ol.C.oLln-(cl




                                                             Uxrrgo SrnrEs Drsrrucr Ctounr
                                                                            IOr tne


-
            Qurtt2 fvire r or,4^rrsrr-o                                        )
                                               f,lutrtri/l
                                                                               )


                            /ltcH4*4
                                                    \.
                                                          /34aDtT              )      Case   \o.     2'    I tytd-,dryl 3 G ^,
                                              De/indatt
                                                                               )


                                                                    APPEARANCE OF COUNSEL

To:                  The clerk of court and all parties of record

                     I anl adtnitted rfr other'\\ise authorized to practice in this
                                                                                    court. and I appe:ar in this                  c;ase as   counsel fbr:
                            f)r r t^,rr4-,                   P^.r^o, tou,' ar-
Date:                 rfrrfz,r,

                                                                                      At-tTAo*'r J.                 f ta;to
                                                                                                      .P   r i tt   ted tn   nt   e ct na, bar nion   l:te r




                                                                                       333 l.Dcrc7<;;ucr?,4u z"-u< Su,rcJ1So<
                                                                                        lp tlrrE ALxt,<;9!,:*f ,- .yd,<< / 06<r)7
                                                                                                 - / u?,;,;1f,"? €\'1o ^' c o'
                                                                                                "'
                                                                                                   ?tr/-T?7t-otot>
                                                                                                                    Telephore n,:.rnber


                                                                                                 9l'1 -qQ -,7-Lt 17q
                                                                                                                       F,1,Y r,untber
